COLLINS, J.
From the complaint in this action it clearly appeared that the defendant board of county commissioners attempted to purchase real property for the avowed purpose of donating it to the city of St. Paul for park purposes, and that there was no intention upon its part to acquire the land for use as public property of the county, *202as the board was authorized to do, under the provisions of Laws 1895, c. 278, § 1. And it also clearly appeared that the plaintiff had knowledge of, and was a party to, this ultra vires act, and to this attempt to divert public funds, and to misappropriate them to an unlawful, illegitimate and forbidden purpose. The resolution passed by defendant board, by which it resolved ,to purchase plaintiff’s land, contained recitals from which it conclusively appeared that the property yras being acquired for the express purpose of donating it to the city, while the appropriation of the funds with which to pay the purchase price agreed upon was “for the purpose herein mentioned,” according to the language of the resolution. This entire resolution was incorporated into the plaintiff’s deed, together with a recital that herself and her husband had, by an instrument in writing, duly accepted the terms and conditions of the resolution, and had delivered the written acceptance to defendant board.
It was also alleged in the complaint that the deed had been duly executed and delivered to defendant board, had been duly accepted, and that the chairman thereof had by resolution been directed to draw his warrant on the county treasurer for the amount of the stipulated purchase price, which amount had already been appropriated by the board itself.
It very'dearly appeared from the resolution, made a part of the deed, that the defendant board was acting without the authority of law, and in excess of its powers, when attempting to use the county funds for an unauthorized purpose. On the face of the resolution, as well as upon the face of the deed of conveyance, it appeared affirmatively that the attempted purchase was not for any of the purposes mentioned in the 1895 statute. The enactment of this statute did not confer the power upon the board to purchase real property for any other purpose than that mentioned and prescribed. There was an absolute lack of authority on the part of the board to purchase land for donation to the city, so that the attempt so to do was something more than an abuse or misapplication of the granted power or authority. It was an act ultra vires.
Therefore the case presented by the complaint is one where the board of county commissioners, acting without the authority of *203law and in excess of their powers, enter into an agreement with a landowner to purchase her property, she having full notice that the purchase is for an illegal and unwarranted purpose, and, if completed, will wrongfully and unlawfully divert and misapply county funds. In pursuance of the unlawful purpose, such landowner executes and delivers to these officials a deed of conveyance, which they accept, in form, and then refuse to pay the purchase price, invoking their own want of power to purchase the land as the ground for refusal. The question is whether the landowner can compel the payment of this money out of the county treasury, and thus enforce a contract made by the commissioners in excess of their power and authority.
We are of the opinion that the question was disposed of more than 20 years ago in Mitchell v. Board, 24 Minn. 459. It was there held that the board of county commissioners act under limited statutory authority, and, in order to bind the county upon any contract, they must keep within the limits of such authority, and, further, that knowledge of the extent of their official authority must be imputed to every person dealing with them. That was a case where the board contracted with plaintiff for the publication in a newspaper of a county financial exhibit of a different character than that prescribed by statute, and, after such publication, an action was brought to recover for the reasonable value of the work. It was said in the opinion, at page 461:
“It is not for the board of commissioners to determine its objects, and to substitute for the required published statement an entirely different one, relating to another period of time, as answering equally well the requirements of the statute. If they do this their act, being wholly unauthorized, will not be binding upon the county, and no party dealing with them will be permitted to recover from it the value of his services for work done under such void authority. For reasons of public policy the law wisely imputes to every one, transacting business with public officers who are acting under a limited statutory authority, full knowledge of the extent of such their official power and authority. The adoption of any other rule would often work incalculable injury to the public.”
The board of county commissioners, when purchasing real property, act under limited statutory authority. They may purchase for *204certain specified purposes, but for no other purpose. Under the provisions of chapter 278, supra, power was conferred to purchase an amount of land reasonably necessary for public uses, and to hold the same as public property of the county, for building sites or any other purposes, including park purposes. But this was the limit of the authority conferred by that statute, and the acts of the board under which plaintiff! seeks to recover were in direct disregard of this limitation. The attempted purchase was not for public purposes. The object was not to hold the land as property of the county, but the avowed purpose and design was to bestow it gratuitously upon the city of St. Paul. The acts upon which plaintiff! relies were just as much in excess of authority as was that declared in the Mitchell case to be of no" binding force upon the county.
Again, this subject was referred to in Borough v. County, 28 Minn. 515, 11 N. W. 91. There the board of county commissioners entered into an unauthorized contract with the borough, under which the latter paid the sum of $5,000 into the county treasury, which was used in the erection of a court house. In an action brought against the county to recover the amount so paid, the court stated, at page 519 :
“This contract being beyond the power of the county, the act of the board of county commissioners in making it is not binding upon the county, and the borough acquired no legal rights under it.”
The case first cited goes to the extent of holding that where a board of county commissioners enter into a wholly unauthorized contract, one outside of and in excess of their limited statutory powers, it is not binding upon the county, although its terms and conditions have been performed and complied with by the other party thereto. And the second case is exactly in line with this doctrine. The contract in question, evidenced by the proposition of the board to purchase the land for an illegal purpose and plaintiff’s acceptance of the proposition, was such a contract, and, having no binding force, the county cannot be compelled to abide by it and pay the money.
But counsel for plaintiff asks us to bear in mind that his client is not seeking specific performance, but simply payment for land *205the title to which has vested in defendant board by delivery and acceptance of the deed, — a full execution of the original agreement. We need not express any opinion as to whether the title to this land has or has not vested in the board, or, if it has vested, what remedy the plaintiff has. If the contract of purchase was illegal and invalid for the reasons hereinbefore mentioned, it could not be validated by any act omitted or performed by either party. Delivery and acceptance of the deed could not legalize a transaction wholly unauthorized by law. It could not confer upon the grantor in the deed the right to enforce payment upon a contract which the board, exercising a limited statutory power, could not execute. See Field, Ultra Vires, 380, note.
Counsel for plaintiff has relied principally upon a class of cases in which it has been held that, where corporations have power to acquire real estate for any purpose, or under any circumstances, the question whether any particular tract has been acquired for proper purposes, or under proper circumstances, is for the state alone. In one of the text-books the doctrine announced is that,
“If there is capacity to purchase, the deed to the corporation devests the estate of the grantor, and there is a complete sale; and whether the corporation in purchasing exceeds its power is a question between it and the state, and does not concern the vendor or others.” 2 Dillon, Mun. Corp. § 574.
This rule has been established in cases where the grantor in a deed has attempted to recover possession of real property conveyed by him to a corporation, or where he has attempted to set aside a conveyance on the ground that the grantee corporation had exceeded its power when purchasing, or where the corporation has been compelled to bring an action in ejectment. But in none of these cases has it been held that where the illegality of the purpose for which the real estate was purchased, and the utter incapacity of the public officials to purchase it for such purpose, appears upon the face of the transaction and in the deed of conveyance, it is of no concern to any one but the state; nor has it been held that under such circumstances the vendees, public officers, could not invoke their own want of power as a defense in an action brought to recover the purchase price. We do not consider the doctrine an*206nounced in these cases as applicable here. “A just regard for public welfare will not permit the court to compel the performance of a contract like the one in question.” 2 And holding that a cause of action was stated in the complaint would be equivalent to holding that performance could be compelled.
Order affirmed.

 Borough v. County, 28 Minn. 515, at 520.